DETAILED ACTION
Pending Claims
Claims 1-5 and 7-9 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1, 3-5, and 7-9 under 35 U.S.C. 102(a)(1) as being anticipated by Burdeniuc et al. (US 2008/0312351 A1) has been overcome by amendment.
The rejection of claims 1, 3-5, and 7-9 under 35 U.S.C. 102(a)(2) as being anticipated by Burdeniuc et al. (US 2008/0312351 A1) has been overcome by amendment.
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Burdeniuc et al. (US 2008/0312351 A1) has been rendered moot by the cancellation of this claim.
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Burdeniuc et al. (US 2008/0312351 A1) has been overcome by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 2015/0240023 A1).
Regarding claims 1, 3-5, 7, and 9, Hoffman et al. disclose: (1) a polyol composition (Example 6b in paragraphs 0082-0083; see also Table 2 in paragraphs 0066-0068) for obtaining a polyurethane foam through a reaction with a polyisocyanate compound (Example 6b in paragraphs 0082-0083; see also paragraph 0069), the polyol composition comprising: 
a polyol (Example 6b in paragraphs 0082-0083; see also Table 2 in paragraphs 0066-0068), 
a catalyst (Example 6b in paragraphs 0082-0083; see also “Catalyst D” in paragraph 0048), 
a foam stabilizer (Example 6b in paragraphs 0082-0083; see also Table 2 in paragraphs 0066-0068: “Dabco® DC5585 Surfactant”), 
a foaming agent (Example 6b in paragraphs 0082-0083; see also Table 2 in paragraphs 0066-0068: “n-Pentane”), and 
ammonium carboxylate (Example 6b in paragraphs 0082-0083; see also “Catalyst B” in paragraph 0048); 
the ammonium carboxylate having, as a cationic moiety, a quaternary ammonium cation, and as an anionic moiety, a carboxylic acid anion represented by formula (1):

    PNG
    media_image1.png
    120
    262
    media_image1.png
    Greyscale

wherein R1 is CnH2n+1; R2 is CmH2m+1; R3 is a hydrogen atom or ClH2l+1; and n, m, and l are each independently an integer of 1 or more (Example 6b in paragraphs 0082-0083; see also “Catalyst B” (tetramethyl ammonium pivalate) in paragraph 0048);
the catalyst comprising an organic acid metal salt containing bismuth (Example 6b in paragraphs 0082-0083; see also “Catalyst D” in paragraph 0048);
(3) wherein R3 is ClH2l+1 (Example 6b in paragraphs 0082-0083; see also “Catalyst B” (tetramethyl ammonium pivalate) in paragraph 0048);
(4) wherein the cationic moiety of the ammonium carboxylate is a tetramethyl ammonium cation (Example 6b in paragraphs 0082-0083; see also “Catalyst B” (tetramethyl ammonium pivalate) in paragraph 0048);
(5) wherein the anionic moiety of the ammonium carboxylate is 2,2-dimethylpropanoic acid anion (Example 6b in paragraphs 0082-0083; see also “Catalyst B” (tetramethyl ammonium pivalate) in paragraph 0048);
(7) a foamable polyurethane composition, which is a mixture of the polyol composition and a polyisocyanate compound (Example 6b in paragraphs 0082-0083; see also paragraph 0069 and Table 2 in paragraphs 0066-0068); and 
(9) a polyurethane foam obtained by curing the foamable polyurethane composition (Example 6b in paragraphs 0082-0083; see also paragraph 0069 and Table 2 in paragraphs 0066-0068).
n-Pentane as the foaming agent (see Example 6b in paragraphs 0082-0083; see also Table 2 in paragraphs 0066-0068: “n-Pentane”).  Accordingly, this embodiment does not feature: (1) a foaming agent comprising hydrofluoroolefin (HFO).  However, the general teachings of Hoffman et al. are open to other known blowing/foaming agents, including HFO’s (see paragraph 0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate exemplary embodiment 6b of Hoffman et al. with the instantly claimed hydrofluoroolefin (HFO) foaming agent because: (a) exemplary embodiment 6b of Hoffman et al. is formulated with n-Pentane as the foaming agent; and (b) the general teachings of Hoffman et al. are open to other known blowing/foaming agents, including HFO’s.
Regarding claim 2, the teachings of Hoffman et al. are as set forth above and incorporated herein.  Exemplary embodiment 6b of Hoffman et al. is formulated with 2.75 wt% of “Catalyst B” (tetramethyl ammonium pivalate) and 70-75 wt% of polyester polyol.  This corresponds to approximately 3.7 to 3.9 parts by mass of ammonium carboxylate per 100 parts by mass of polyol.  Accordingly, this embodiment does not satisfy: (2) wherein the amount of the ammonium carboxylate is 5 parts by mass to 20 parts by mass per 100 parts by mass of the polyol.  However, the general teachings of Hoffman et al. are open to a polyol content as low as 65 wt% and a carboxylate salt catalyst content as high as 4 wt% (see Table 1 in paragraph 0059).  In light of this, the skilled artisan would have expected variations of 6b (with guidance from Table 1) to embrace embodiments satisfying the instantly claimed relative amounts.  Specifically, the catalyst combination of 6b would have contained approximately 3.7 wt% of ammonium carboxylate (and approximately 0.3 wt% of bismuth carboxylate) when provided in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the formulation of exemplary embodiment 6b in Hoffman et al. to feature the instantly claimed relative amounts (5 parts by mass to 20 parts by mass of ammonium carboxylate per 100 parts by mass of the polyol) because: (a) exemplary embodiment 6b of Hoffman et al. is formulated with 2.75 wt% of “Catalyst B” (tetramethyl ammonium pivalate) and 70-75 wt% of polyester polyol, which corresponds to approximately 3.7 to 3.9 parts by mass of ammonium carboxylate per 100 parts by mass of polyol; (b) the general teachings of Hoffman et al. are open to a polyol content as low as 65 wt% and a carboxylate salt catalyst content as high as 4 wt%; and (c) in light of this, the skilled artisan would have expected variations of 6b (with guidance from Table 1) to embrace embodiments satisfying the instantly claimed relative amounts.
Regarding claim 8, the teachings of Hoffman et al. are as set forth above and incorporated herein.  The exemplary embodiments fail to explicitly disclose: (8) wherein the foamable polyurethane composition has an isocyanate index of 250 or more.  However, the general teachings of Hoffman et al. disclose that the isocyanate index can be as high as about 400 (see paragraph 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the exemplary embodiments in Hoffman et al. with the instantly claimed isocyanate index (of 250 or more) because: the general teachings of Hoffman et al. disclose that the isocyanate index can be as high as about 400.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
April 26, 2021